Title: To John Adams from Louisa Catherine Johnson Adams, 6 February 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					6-14 Feb. 1820
				
				6 Feb My Boys went off in the six oclock Stage, and Mr: A– myself, and Mary went to the Representative chamber and heard Mr: Rice, one of the Indian Missionaries, who had great reputation in the Western States—I thought very little of him—there was a great attempt at eloquence, which however to my idea proved entirely abortive, his language was mean, and ill chosen, and when he rose at all above the common standard, it only served to make its general vulgarity more conspicuous—From thence I called on Mrs: Brent to pay a lying in visit, and at Mrs: Andersons who had not returned from church—The Evening at home alone7 At home all the morning very dull—In the evening just as I was prepared to go out to take Tea with Mrs: Cutts, John walked in to my great surprize, and terror, as I immediately thought something must have happened to George, and he had come to announce it—I was however informed directly, that he had lost his trunk with all his clothes, and had come to know  what he must do in consequence—His Father looked very sore, and I was obliged to go out, but returned in the course of an hour, when I  found the poor boy quite feverish, and unwell—The party was small and tolerably pleasant, we had some singing, music, & chat—8 Went into George Town to buy a couple of shirts and some Socks for John, which I accomplished after a fashion, and returned home immediately, and in half an hour afterward my poor fellow was on his was to Baltimore, and I was again left to mourn—In the evening my usual party assembled, & Miss Davis sang sweetly—We were very gay, and I felt quite sorry when the evening closed—Mr: A– dined at Com Rodgers, and brought Mr Sergeant with him, we dined and  seperated as usual very early—9 Went to see Mrs: Calhoun and Mrs: Smith; found a number of cards when I returned, and immediately sat down to dispatch billets of invitation; this has been invariably my custom, and hitherto it has succeeded very well—In the evening went to the Drawing Room, which was very brilliant, much more so than any this Winter—Had some conversation with the President, chiefly about Russia. he is growing fat, which shows that his honours sit easy on him—Mr: King is to speak on Friday—Mr: & Mrs: Brown the great people who have made so much fuss about ettiquette, are overpoweringly civil to me all of a sudden—. It is said he is very anxious to have Mr: Gallatins place at Paris—if he or she court me for that purpose, they are woefully mistaken if they imagine I have the least influence. I believe it would be sufficient for me to utter the name of any person with a view to an appointment, to have them excluded altogether—10 Staid at home most of the day there being a very heavy Snow Storm. Went for an hour to pay visits with Mr: A– on his was to the Office, and brought Mary Hellen home from school to which I have been obliged to send her for want of leisure to attend to her— 11 Went and paid several visits and sat some time with Mrs: Pleasants she is a very agreeable woman whose conversation is always charming and amusing—But there is something so insincere about her I always feel fearful of indulging the natural frankness of my disposition when with her—Paid a number of other visits, and returned home to dinner, after which went to a party at Mrs: Calhouns. The company was select—The elder Mr: Calhoun is a rigid Calvinist and will not enter at all into society, more especially where there is dancing—But in this place all prejudice must give way, for against the wish of the family a Cotillion was made up, and the Young Ladies danced, very much to the annoyance of the Secretary, who is desirous to show every respect to the Mother of his Wife—As to our political atmosphere, it is still of a very inflamable quality, and I see no termination but in some tremendous explosion—Hitherto we have preserved some thing of dignity in our Congressional Debate—and I hope it will continue But I doubt if this hope is participated by the Diplomats who evidently chuckle at our (by them anticipated) troubles—We are arriving at a very portentous crisis, and unless some great and unexpected event should occur to call off the attention of the public, it is almost impossible to foresee where all this will end—The party was pleasant but unusually noisy—12 Remained quietly at home all day—Nothing remarkable13 Went to the Capitol & heard Mr: Everett with whom I was much delighted—His discourse was from Corinthians his text "Bretheren the time is short"—It was impossible in the compass  of one short discourse to speak more powerfully to the heart, and to the Soul; or to give a surer Lesson of practical morality—His subject was copious and comprehensive, his text simple & forcible, calculated to impress the weakest understanding—his manner is good but will be improved by experience, and of the powers of his vast and mighty mind, I can only say that with the numerous advantages which he has enjoyed, and which he has evidently used hitherto to great purpose, if he can withstand the flattery of the world, and stem the current of gratified vanity, he will prove a wonder whom Nations would be proud to honour—Went and spent the day with Mrs: Frye, in consequence of Mr: A–s dining with Mr: Otis in George Town—Returned home at about half past eight 14 Horse lame and could not go out—Mrs: Smith came in a short time before dinner, and consented to remain and pass the  evening with us, he came over and we played a game of Whist—There was a Concert which I ought to have attended, but inclination did not second duty, and as it often happens duty gave way—Judge Smith of South Carolina Spoke in the Senate, in answer to Mr: King, who has contrived to bring all the Southern States upon his Shoulders, and the strongest method which they have found to show their anger is to be profoundly silent concerning his Speeches, out of the House, so that you hear no more of him in society than if he did not exist, and of nothing but Mr: Pinckney who is opposed to him as the Champion of the Southern party—Great and mighty are the workings of our wise men in Congress assembled, and posterity will judge of their good and evil doings—
				
					
				
				
			